Title: Petition of Jacob Hoffman and Others, with Jefferson’s Order, 12 November 1803
From: Hoffman, Jacob, and Others
To: Jefferson, Thomas


          
            Alexandria 12th. November 1803
          
          The Petition of the undersigned, Magistrates of the County of Alexandria respectfully represents—
          That William Galloway was convicted in the Court of this County, at their November Session in the year 1802, of receiving stolen goods, knowing them to be stolen, and was by the Court in consequence thereof, sentenced to Corporal punishment, and the payment of fines amounting to 870$ and the costs of prosecution, and to stand committed until the said fines and costs was paid—Your petitioners state that the said Galloway hath received the Corporal punishment to which he was sentenced, and now remains in confinement in consequence of not being able to pay his fine & costs & from the best information your petitioners have been able to obtain respecting the circumstances of the said Galloway, they are satisfied he hath no means of paying his said fines and costs, and that a continuation of confinement will only be a continuation of expences to the United States—Your petitioners state that during the confinement of said Galloway, some attempts to escape was contemplated by the other prisoners, and their plan so far executed as to leave no doubt of it’s success, had not Galloway communicated to the Jailor (by a note from the window) the plot then in execution, by which means a number of criminals, convicted of very high offences against society was secured from a repetition of their crimes;—and that he has frequently informed the Jailer of other attempts, contemplated by the prisoners for their escape, but as no effort was made to carry them into effect, no means was afforded to ascertain the truth of the information—and they beg leave further to state that a few days after the pardon of Miller (who was to have been executed for burglary) Galloway informed the Mayor of Alexandria that during their confinement together he learnt that Miller’s right name was Smith that he had been convicted of Burglary in the State of New York, and sentenced to the State prison for life, and that he had escaped from that place The Mayor took immediate measures to ascertain the truth of said information and from a correspondence with the proper officer of New York on the subject, the said information has been corroborated even to the most trivial circumstance, and the description from the keeper of State prison leaves no doubt as to the identity of the person—These circumstances together with the general conduct of said Galloway during his confinement have impressed your petitioners with favourable sentiments towards him, and have induced them to solicit a remission of his fine, and a discharge from his confinement—
          
            
              Jacob Hoffman
            
            John. C. Herbert
            
              Cuthbert Powell
            
            
              Peter Wise Jr
            
            
              George Taylor
            
            Elisha C. Dick
            
              George Slacum
            
            
              George Gilpin
            
            
              Charles Alexander
            
            
              Alexr Smith
            
            A Faw
            Chs. Alexander Jr.
          
          
            We the Subscribers, Judges of the Circuit Court of the district of Columbia are induced by the reasons above stated, respectfully to recommend to the President of the United States a Compliance with the above Petition
          
          
            W Kilty
            
            W. Cranch.
            Novr. 19th. 1803.
          
          
            [Order by TJ:]
            let a pardon issue
          
          
            
              Th: Jefferson
            
            Nov. 25. 1803.
          
        